                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Criminal Case No. 18-cr-286-WJM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1.     MARVIN SAKORI MALEIK DUDLEY,

       Defendant.


                        ORDER DENYING MOTION TO DISMISS


       The Government charges Defendant Marvin Sakori Maleik Dudley (“Dudley”)

with possession of methamphetamine with intent to distribute, 21 U.S.C. § 841(a)(1)

and (b)(1)(B)(viii); possession of a firearm during and in furtherance of drug trafficking,

18 U.S.C. § 924(c)(1)(A)(i); and possession of a firearm as a felon, 18 U.S.C.

§ 922(g)(1). (ECF No. 22 at 1–2.) Dudley moves to dismiss the case against him,

alleging that the Government destroyed exculpatory evidence, and asks for a hearing

(the “Motion”). (ECF No. 72.) The Court has reviewed the parties’ briefing and finds

that no hearing is necessary. For the reasons discussed below, the Court denies the

Motion.

                                    I. BACKGROUND

       The Court has previously recounted the facts of this case in its Order granting in

part and denying in part Dudley’s Motion to Suppress. (ECF No. 58.) The Court

presumes familiarity with that prior Order, and thus briefly recounts only the facts
relevant to the instant Motion.

       On April 28, 2018, Denver Police Department (“DPD”) Officers Heather Jossi and

Gavin Whitman ran the license plate number of a gold Suzuki sedan with Colorado

license plate ONH737. The officers learned that the vehicle had been reported stolen

on April 16, 2018, and initiated a high-risk traffic stop of the vehicle in a 7-Eleven

parking lot at 1000 East Colfax Avenue, Denver, Colorado. Other officers joined to

conduct the high-risk stop.

       Officer Whitman ordered Dudley to exit the vehicle. Once Dudley stepped out of

the car, officers immediately placed him in handcuffs. Dudley informed the officers that

he was carrying a gun, and officers removed the weapon from Dudley’s waistband.

       Prior to seating Dudley in the back of a police car, several officers searched

Dudley and found a green Crown Royal bag hanging from Dudley’s belt loop and

tucked inside his pants. The officers removed the bag, looked inside, and found two

separate plastic bags containing suspected methamphetamine. Officers also searched

the car that Dudley was driving, and recovered a number of items.

       The officers filled out a DPD “Property Invoice” for the items found on Dudley

and in the vehicle. (ECF No. 72-2.) The Property Invoice listed, among other things,

$319 in U.S. currency, the two bags of suspected methamphetamine (one of which

contained a number of smaller baggies of suspected methamphetamine), a digital

scale, and “pipes.” (Id.) At the scene, Officer Jossi described the pipes as “drug

paraphernalia.” The majority of the items were booked as evidence, but the pipes were

designated as “personal property.” (Id.) Under DPD policy, items designated as

personal property have “no evidentiary value but must be held for safekeeping for the

                                              2
owner.” (ECF No. 81-1 at 2.) Personal property is held by DPD for 30 days, after which

time it is “disposed of or sold at public auction.” (Id. at 5.) The pipes were

subsequently destroyed. Dudley characterizes this situation as Officer Jossi authorizing

the destruction of the two drug paraphernalia pipes. (ECF No. 72 at 3.)

          The officers advised Dudley of his rights, and he agreed to speak with them.

Dudley stated that the owner of the vehicle had loaned her car to him for $80 worth of

heroin. He surmised that the owner had likely reported the vehicle stolen, rather than

pay the $80. The officers then asked Dudley if he was in the area trying to sell the

drugs found in the Crown Royal bag. Dudley said no. The officers suggested that the

quantity Dudley was carrying was greater than what they normally found on persons in

the area. To this, Dudley replied that he “had pounds of that [inaudible].” 1

          DPD Foresnic Chemist Jason Schimschal tested the suspected

methamphetamine. (ECF No. 77 at 4.) The first bag tested positive for 11.79 grams of

methamphetamine at a purity level of 85.26%, or 9.991 grams of pure

methamphetamine. The other bag contained 6.3 grams of methamphetamine in 22

individual baggies. The 6.3 grams were tested only for type of substance and not for

purity.

                                        II. ANALYSIS

          Dudley argues that the Government violated his right to due process by

destroying exculpatory evidence, and thus asks the Court to dismiss the indictment.

          California v. Trombetta, 467 U.S. 479 (1984), and Arizona v. Youngblood, 488


          1
         While the audio on this part of the body-worn camera footage is not clear, it sounds as
if Dudley says “pounds of that shit” or something similar, referring to methamphetamine.

                                               3
U.S. 51 (1988), set forth the standards used to determine whether the Government

violated a defendant’s right to due process through the destruction of evidence. The

Government violates a defendant’s due process when it fails to preserve or destroys

evidence with “an exculpatory value that was apparent before it was destroyed” and “of

such a nature that the defendant would be unable to obtain comparable evidence by

other reasonably available means.” Trombetta, 467 U.S. at 489. In Trombetta, the

Supreme Court noted that, “[w]hatever duty the Constitution imposes on the States to

preserve evidence, that duty must be limited to evidence that might be expected to play

a significant role in the suspect’s defense.” Id. at 488.

       In Youngblood, the Supreme Court clarified that the Due Process Clause does

not “impos[e] on the police an undifferentiated and absolute duty to retain and preserve

all material that might be of conceivable evidentiary significance in a particular

prosecution.” Youngblood, 488 U.S. at 58. Instead, if the item is of indeterminate

evidentiary value or only potentially useful—i.e., “evidentiary material of which no more

can be said than that it could have been subjected to tests, the results of which might

have exonerated the defendant”—there is no due process violation unless the

defendant proves the state acted in bad faith by destroying or failing to preserve the

evidence. Id. at 57–58. The Supreme Court specifically noted that “the police do not

have a constitutional duty to perform any particular tests” and “the Due Process Clause

is [not] violated when the police fail to use a particular investigatory tool.” Id. at 59.

       Under Youngblood, a defendant must demonstrate (a) that the evidence

destroyed or lost was potentially exculpatory, and (b) that the Government acted in bad



                                               4
faith when disposing of the evidence. See United States v. Bohl, 25 F.3d 904, 910–11

(10th Cir. 1994). To determine whether the Government acted in bad faith, the Tenth

Circuit considers whether (1) the Government had knowledge or notice of the

exculpatory value of the evidence at the time it was lost or destroyed; (2) a defendant’s

assertion of potentially exculpatory value is “not merely conclusory, but instead . . .

backed up with objective, independent evidence giving the [G]overment reason to

believe that further tests . . . might lead to exculpatory evidence”; (3) the Government

had possession of the evidence when it received notice about the potential exculpatory

value; (4) the evidence is central to the Government’s case; (5) the Government has

offered an innocent explanation for its failure to preserve the evidence; and (6) “the

destruction of the evidence was in accordance with standard procedure and the

evidence was adequately documented prior to its destruction.” Id. at 911–12; United

States v. Smith, 534 F.3d 1211, 1225 (10th Cir. 2008); United States v. Ward, 182 F.

App’x 779, 785 (10th Cir. 2006).

       Dudley contends that the two drug paraphernalia pipes seized during his arrest

were exculpatory evidence destroyed by the Government. (ECF No. 72 at 7.) He

claims that had the pipes been tested f or illicit substances, fingerprints, and DNA,

instead of being destroyed, the results would have shown traces of methamphetamine

and Dudley’s fingerprints or DNA. Dudley further claims that this evidence would have

demonstrated that he was a user, not a dealer. Thus, Dudley continues, the pipes

would have been exculpatory evidence on the charges of possession with intent to

distribute and possession of a firearm in furtherance of drug trafficking.



                                             5
       Dudley also seeks an evidentiary hearing, contending that because the evidence

was “potentially useful” to his defense, whether the Government acted in bad faith is

squarely at issue, and such a determination involves factual questions that require a

hearing. (ECF No. 72 at 5–6.)

       The Court finds that Dudley has failed to demonstrate the “apparent” exculpatory

evidence on the record before the Court. See Trombetta, 467 U.S. at 489. The

exculpatory nature of the pipes lay “only in the potential results that might be obtained

from further tests,” and thus “the exculpatory value was latent, rather than patent, and it

was not apparent at the time of the destruction.” See Bohl, 25 F.3d at 910.

Accordingly, the appropriate test is Youngblood, not Trombetta.

       Turning to the first prong of Youngblood, the Court agrees with the Government

that the exculpatory value of the destroyed pipes is “at best indeterminate” and, at

most, potentially useful for the defense. See Bohl, 25 F.3d at 910. The Court will

assume for purposes of analysis that the evidence obtained from testing the pipes

would have potentially been useful to Dudley.

       The Court thus turns to the question of bad faith, on which the defendant bears

the burden of proof. Bad faith is a mixed question of law in which “‘the quintessential

factual question of intent’ predominates.” See Bohl, 25 F.3d at 909. Dudley claims that

“information received by the defense to date indicates bad faith exists,” and thus asks

for an evidentiary hearing to present evidence to meet his burden to prove bad faith.

(ECF No. 81 at 3.) See Smith, 534 F.3d at 1224 (defendant bears the burden to show

bad faith). Dudley has made only speculative, conclusory allegations that the officers



                                             6
knew of the exculpatory value of the pipes before they were destroyed, and fails to

sufficiently address what information could be presented at a hearing that would

factually bolster his allegations of bad faith. Based on the facts before the Court, the

Court finds that no hearing is necessary.

       The Court finds that the Government did not have notice or knowledge of the

potentially exculpatory value of the pipes when they were designated as “personal

property” rather than “evidence.” Dudley argues that he “told the officers the pipes had

exculpatory value before they were destroyed.” (ECF No. 81 at 3.) Dudley does not

clarify when he stated any such thing to the officers. At best, Dudley’s own denial that

he intended to sell the methamphetamine could have potentially alerted the officers that

he was carrying the drugs for personal use, rather than selling them.

       However, the officers’ comments when questioning Dudley suggest that the

quantity of methamphetamine Dudley was carrying was much greater than an average

user would possess (particularly on his person), and more consistent with Dudley

distributing the controlled substance. In addition, the of ficers found a digital scale

(consistent with distribution) and $319 in cash. Dudley’s remarks to the officers

indicated that he was involved in distribution of narcotics; he openly admitted that he

had traded the car he was driving for $80 worth of heroin. Dudley also suggested that

he had “pounds” of narcotics elsewhere.

       Under these circumstances, the officers had little reason to think that the amount

of methamphetamine Dudley was carrying was for personal use only. The statements

made by Dudley, combined with the facts and circumstances at the time of his arrest,

were insufficient to put the officers on notice that the pipes might be exculpatory in

                                              7
nature (whether or not they contained trace amounts of methamphetamine and

Dudley’s DNA or fingerprints).

       In addition, the potential exculpatory value does not rise above speculation or

conjecture: Dudley simply posits that his DNA, fingerprints, and trace amounts of

methamphetamine would have been on the pipes. (ECF No. 72 at 5.) T his statement

is not backed up by any credible evidence.

       By the time the Government learned that Dudley believed the pipes to be

exculpatory—at the time Dudley filed the instant motion (see ECF No. 77 at 8)—the

Government no longer had possession of the pipes. Thus, by the time the Government

was on notice that the pipes could contain potentially exculpatory information, it was no

longer in control of the pipes.

       Moreover, as the Government explains in its response, the pipes are not central

to the Government’s case. The quantity of drugs found on Dudley’s person, the other

physical evidence (currency and digital scale), his statements at the time of his arrest,

how he obtained the stolen vehicle, and the officers’ body-worn camera footage of the

events in question are, according to the Government, “more probative on the issue of

the guilt of this defendant.” (ECF No. 77 at 8.)

       The only factor that weighs slightly in favor of Dudley is that the Government

does not explicitly offer any “innocent reason” for the destruction of the pipes. (ECF

No. 81 at 4.) However, the Government’s overall argument is that the DPD destroyed

the pipes because they were not considered evidence at the time of the arrest, much

less exculpatory evidence, and therefore not preserved. (ECF No. 77 at 7–8.) On the

inventory list, Officer Jossi recorded the pipes as “personal property,” which, according

                                             8
to DPD policy, is a designation used for “property that has no evidentiary value.” (ECF

No. 72-2; ECF No. 81-1 at 2.) The DPD policy also provides for a limited retention

period of personal property, after which time the property may be disposed of or sold at

public auction. (ECF No. 81-1 at 2.) The designation as personal property, however,

further supports that the officers simply did not know that the pipes could have any

evidentiary value—exculpatory or otherwise—at the time of the arrest.

       Considering the totality of the evidence and weighing the bad faith factors, the

Court concludes that Dudley has not presented sufficient evidence to establish that the

officers acted in bad faith. See Smith, 534 F.3d at 1225. The Court’s ruling today does

not preclude Dudley from raising the issue of destruction of the pipes at trial.

                                    III. CONCLUSION

       For the reasons set forth above, the Court rules as follows:

1.     Defendant’s Motion to Dismiss for Destruction of Exculpatory Evidence and For

       Evidentiary Hearing (ECF No. 72) is DENIED; and

2.     By way of a separate order, the Court will set a new trial date, a Final Trial

       Preparation Conference, and related deadlines.


       Dated this 31st day of October, 2019.

                                                 BY THE COURT:



                                                 __________________________
                                                 William J. Martínez
                                                 United States District Judge




                                             9
